 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   RICHARD W. HENDERSON,                                 Case No.: 2:19-cv-00028-RFB-NJK
12          Plaintiff(s),                                                ORDER
13   v.                                                              [Docket No. 18]
14   NANCY A. BERRYHILL,
15          Defendant(s).
16         Pending before the Court is a motion for clarification. Docket No. 18.1
17         The Court ordered “attorneys of record” to confer and file various preliminary
18 certifications. Docket No. 14. That should be a simple task. Jeffrey Chen signed those
19 certifications and identified himself therein as “Jeffrey T. Chen, attorney of record.” Docket No.
20 16 at 1-2; see also id. at 2 (signature line for “Jeffrey T. Chen, Attorney[] for defendant Nancy A.
21 Berryhill”). Mr. Chen is not identified as such on the docket, so the Court ordered him to file a
22 notice of appearance by April 22, 2019. Docket No. 17.2
23
24
           1
             This motion was misfiled. It was captioned as a “request” and docketed as a “response.”
25 A request for which the opposing party has not agreed is a “motion,” and it must be titled and
   docketed as a “motion.” Local Rule 7-2(a); Local Rule IC 2-2(c). The motion is also written as
26 indicating that “Jeffrey Chen [is] the undersigned,” when the motion is actually signed by Michael
   Marriott.
27
           2
             The Court also ordered the parties to file a corrected image of their certifications since
28 they filed them with the name of the wrong United States Attorney. Id.

                                                    1
 1         Mr. Chen now finds himself in a pickle. Despite his explicit representation to the contrary,
 2 Mr. Chen now concedes that he is not actually attorney of record and he also submits that he is not
 3 allowed to be attorney of record. Docket No. 18.3 Moreover, the Court has previously advised
 4 Mr. Chen specifically that attorneys taking formal action in a case must be counsel of record. See
 5 Green v. Berryhill, Case No. 2:17-cv-01339-APG-NJK, Docket No. 34 (D. Nev. Aug. 1, 2018)
 6 (denying Mr. Chen’s motion to appear telephonically to argue an appeal given that Mr. Chen was
 7 not counsel of record); see also Local Rule IA 11-6(a) (the Court recognizes “[a]n attorney who
 8 has appeared for a party”). Finding himself in a mess of his own making, Mr. Chen seeks to sponge
 9 up scarce judicial resources by asking the Court to explain to him how he should proceed. See
10 Docket No. 18 at 2. The Court declines to do so, as the Court does not provide legal advice to
11 litigants. The Court issued a clear order and Mr. Chen should be able to figure out a path forward
12 without the expenditure of further judicial resources explaining it to him.
13         Accordingly, the motion for clarification is DENIED. If Mr. Chen is unable to discern an
14 appropriate remedy to this situation by April 22, 2019, an order to show cause may issue as to why
15 sanctions should not be imposed.
16         IT IS SO ORDERED.
17         Dated: April 19, 2019
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
           3
             The misrepresentation alone raises serious concerns. See Fed. R. Civ. P. 11. Mr. Chen’s
25 current submission also raises concerns that he may be engaging in the unauthorized practice of
   law in this District. See, e.g., In re Discipline of Lerner, 197 P.3d 1067 (Nev. 2008) (en banc). In
26 particular, Mr. Chen represents that he is handling all substantive elements of this case even
   thought he is apparently not allowed to practice law in this Court. See Docket No. 18 at 1. This
27 set-up is puzzling given that the standards for admission of an out-of-state government attorney
   are extraordinarily lenient. See Local Rule IA 11-3; see also in re: United States, 791 F.3d 945,
28 956-57 (9th Cir. 2015).

                                                    2
